Cole, Judge:
These appeals for reappraisement bring for determination the proper dutiable value of certain Christmas-tree ornaments, exported from Ernstthal, Germany, and imported at the port of Baltimore, Md.
The cases were submitted for decision on March 18, 1943, on a stipulation wherein the parties agree that—
the glass Christmas tree ornaments on the invoices covered by the reappraisement appeals * * *, exported from Germany during the period from Septem*586ber 1935 through October 1935, and the market conditions with respect thereto are the same in all material respects as the glass Christmas-tree ornaments, and the market conditions with respect thereto in the case of F. W. Woolworth Co. et al. v. United States, Reappraisement Decision 5094, * * *. That * * * the German homeworkers’ prices are represented by the entered and appraised values less any additions made by the importer by reason of advances made by the appraiser in similar cases. * * * that the record in said R. D. 5094 may be and hereby is incorporated as a part of the record in the reappraisement appeals * * *.
In the Woolworth case, supra, the question before the court was whether the cash prices of people in the Sonneberg-Lauscha district of Germany manufacturing Christmas-tree ornaments, cocktail sticks, and other glass novelties in their homes, represented the proper dutiable values of the merchandise, or whether higher prices charged by commissionaires, or dealers, was the proper basis for appraisement. The court found that the manufacturers’ prices met all of the requirements of statutory value, as defined in section 402 (c) and (d) of the Tariff Act of 1930 (19 U. S. C. 1940 ed., section 1402 (c) and (d)), and accordingly held such values to be the proper ones for tariff purposes.
On the stipulated facts the court finds that there existed for the Christmas-tree ornaments in question, at the time of exportation thereof, a foreign value and an export value, as they are defined in said section 402, and accordingly holds that such values are the entered and appraised values less any additions made by the importer by reason of advances made by the appraiser in similar cases.
The appeal having been abandoned as to all other merchandise, it is hereby dismissed so far as'it relates thereto.
Judgment will be rendered accordingly.